EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Piotrowski on 03/16/2022.

The application has been amended as follows: 
CANCEL claim 14.
CANCEL claim 15.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 01/13/2022 has been entered. 
Claims 1, 2, and 4-13 are pending and being examined.

Response to Amendment
The previous rejection of Claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejection of Claim(s) 1, 4-12 and 14, under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0203241 A1 Weiser et al. (hereinafter Weiser) are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejection of Claims 1, 2, 4, 6-12 and 14, under 35 U.S.C. 103 as being unpatentable over US 5,334,651 A to Schwab et al. (hereinafter Schwab) and in further view of Anonymous, “Use of the new esteramide Rhodiasolv Polarclean in order to replace solvents with bad HSE profiles such as N-methyl pyrrolidone (NMP), dimethyl formamide(DMF), dimethyl acetamide (DMAC), or flammable solvents such as acetone, in various applications, IP.com Journal, 11(1B), page 10-11, (2011). (hereinafter IP journal) are withdrawn in light of the Applicant’s amendments and cancellation.

Allowable Subject Matter
Claims 1, 2, 4-10, 12 and 13 are allowed.


The first closest prior art is Claims 1, 2, 4, 6-12 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,334,651 A to Schwab et al. (hereinafter Schwab). Schwab teaches a water-thinnable two-component coating comprising (a) a polyisocyanate component, and (b) a polyurethane resin prepared by reacting polyisocyanates with polyols to give a prepolymer with free isocyanate groups and reacting the prepolymer with at least one low molecular weight polyol, compounds with active hydrogen, or compounds that would react with NCO groups (See abstract). The composition can further include additives (col 8, ln 54-60). Schwab further teaches the polyurethane resin (b) has an average molecular weight Mn of 1600-50,000 (col 4,ln 1-4), and is obtained from a polyester polyol reacted with a diisocyanate and further reacted with a polyol such as trimethylolpropane to form a polyurethane resin  (Example B, col 9, ln 26-42). Schwab further teaches the composition has a solvent of N-methylpyrrolidone (NMP) in an amount of 4.73 wt% (See Table, Ex. 1, col 30-38). Schwab also teaches the composition is mixed in a NCO/OH ratio amount of 0.8:1 to 3:1 (col 8, ln 41-53). Schwab further teaches the two component coating can be mixed together, applied to a substrate as a film and cured (col 10, ln 39-47). 
	Schwab does not teach the methyl-5-(dimethylamine)-2-methyl-5-oxopentanoate or the mixture of N-ethyl-2-pyrrolidone and methyl-5-(dimethylamine)-2-methyl-5-oxopentanoate cited in claims 2 and 13.
The second closest prior art is US 2010/0203241 A1 Weiser et al. (hereinafter Weiser). Weiser teaches a polyurethane composition comprising (A) a polyisocyanate component comprising an NCO-terminated prepolymer, (B) isocyanate reactive polyetherpolyols, (C) 
	Weiser does not teach the methyl-5-(dimethylamine)-2-methyl-5-oxopentanoate or the mixture of N-ethyl-2-pyrrolidone and methyl-5-(dimethylamine)-2-methyl-5-oxopentanoate cited in claims 2 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766                                                                                                                                                                                           

/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766